Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art references, in combination or alone, such as those listed in the notice of references as well as the ones below, disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations of “performing classification of at least a portion of the utterances for a target intent according to at least one of a plurality of recommendation algorithms by an automatic driver; wherein the automatic driver invokes the at least one of the plurality of recommendation algorithms and simulates a manual confirmation of decisions generated by the one of the plurality of recommendation algorithms which would otherwise be performed by a user; automatically evaluating the classification of the utterances made by the automatic driver according to the at least one of the plurality of recommendation algorithms; and generating a report tracking the evaluated classification for each of the at least one of the plurality of recommendation algorithms”.

Li et al (US Publication No.: 20200167417)
	Li et al discloses an automating user interactions systems and methods comprising annotating chat logs to identify user intent in question-answer pairs. A classifier is trained using the annotated chat log to identify user intent in automated conversations. Chat flows are formed, using the annotated chat logs, that provide 

Lapshina et al (US Patent No.: 10789943
	Lapshina et al discloses an interactive response system comprising automatic speech recognition and natural language processing that determines the intent of users’s utterances, Fig. 2a, label 202, Fig. 3, label utterance. A confidence score is estimated for the intent. The hypothesis intent is evaluated by a human judge and/or automatic judge may process the set of conversations and examine the intents that came out of those conversations and determine which intents are correct. LTM curves are generated based on the judge’s determination. (Fig. 3, label 346,318,324) Such disclosure fails to disclose the limitations as indicated above.

Seth et al (US Publication No.: 20170235740)
	Seth et al discloses a mining engine comprising  prediction models receiving stored dialogues with metadata. The prediction models are configured to mine relevant information that drives an intent prediction engine and a recommendation engine. The intent prediction engine infers intents of the customers for contacting the agents and the recommendation engine proposes recommendations based on the customer profile and inferred intents. (paragraph 90, Fig .6) The recommendations are passed to the agent/supervisor in the recommendation areas of their respective chat consoles as explained with reference to Fig. 3 to 5. Such disclosure fails to disclose the limitations as indicated above.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656